 In the Matter of BLUE ROCK, INC., EMPLOYERandINTERNATIONALUNION OF OPERATING ENGINEERS, LOCAL UNIONS No. 18-18A-18B-18C, AFL AND INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUF-FEURS,WAREHOUSEMEN &C HELPERS, LOCAL No. 143, INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN c^HELPERS OF AMERICA, AFL, PETITIONERSCasesNos. 9-RC-887and 9-RC-894.-DecidedDecember 8, 1'950DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed-under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeWilliam A. McGowen, hearing officer.The. hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Houston, Reynolds, and Styles].Upon the entire record in this case, the Board finds :1.The Employer,.an Ohio corporation, located at Greenfield, Ohio,is engaged in quarrying, and processing limestone and in the prepara-tion of "hot mix" and asphalt for road paving.All of its operationsare carried on within the State of Ohio.During the year endingNovember 30, 1949, the Employer purchased supplies and raw mate-rials totaling $114,000, all within the State of Ohio, although asphaltoil valued at $54,000 was shipped from a point in Illinois.During the same period the Employer's sales totalled $446,000.Allsales were made within the State of Ohio, except for sales valued at$6,388 made to the West Virginia State Highway Commission.How-ever, included in the sales made during 1949 was $107,000 worth ofcrushed limestone. sold to three railroads : The Detroit, Toledo, andIronton; the Norfolk and Western; and the Baltimore and Qhio.This crushed limestone was used by these railroads as ballast insupporting the railway ties.Upon the foregoing facts we find, contrary to the Employer'scontention, that its operations affect commerce within the meaning ofthe Act.Moreover, as the Employer furnished materials, valued inexcess of $50,000, necessary to the operations of railroads, we find that92 NLRB No. 115.581 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDitwill effectuate the purposes of the Act to exercise jurisdiction overthe Employer's operations.,2.The labor organizations involved claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate units:The parties. agree, and we find that the following groups of em-ployees of the Employer at its Greenfield, Ohio, plant, excluding ineach case office and clerical employees, guards, and supervisors asdefined in the Act, constitute separate units appropriate for the.purposes of collective bargaining within the meaning of Section 9 (b)of the Act :(a)All truck drivers, helpers, and plant laborers.2(b)All employees operating portable and stationary mechanicalequipment and mechanics used on said equipment, excluding employeesin unit (a).3[Text of Direction of Elections omitted from publication in thisvolume.]1Hollow TreeLumber Company,91 NLRB 635;Edward Besch&Sons, 92 NLRB 5211.RA dispute exists as to the unit placement of three employees classified as clean-up men.The Teamsters desires their inclusion in its unit;the Operating Engineers desires thatthey be excludedfrom its unit;however, the Employer contendsthat theyshould beincluded in the unit sought by the Operating Engineers.Because their functions areallied to those performed by the general plant laborers,and because they are called upon,on occasion,to drive trucks, we believethat theirinterests are more closely related tothose of the employees in the unit sought by the Teamsters, and we include them in thatunit.3In accordance with the agreement of the parties this includes the shovel and craneoperators,crusher, roller,and well-drill operators,the shop mechanics,millwrights,batch-men, boilermen,and mixermen.